NO.
12-06-00298-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
 
IN RE: IT’S THE BERRY’S, LLC,            §          ORIGINAL
PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            On October 25, 2006, this Court
delivered an opinion conditionally granting the petition for writ of mandamus
filed by It’s The Berry’s as relator. 
That opinion ordered Respondent, the Honorable Teresa Drum, Judge of the
294th Judicial District Court of Van Zandt County, to (1) vacate her August 19,
2006 Order setting the amount of the bond necessary to supersede the monetary
portion of the judgment signed on August 7, 2006 in favor of Edom Corner, LLC,
real party in interest, and (2) issue an order setting the bond amount
necessary to supersede the entire judgment. 
On October 26, 2006, Judge Drum signed an Order complying with this
Court’s order and opinion of October 25, 2006.
            All issues attendant to this
original proceeding having been disposed of, this mandamus proceeding has now
been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
Opinion delivered November 15, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
(PUBLISH)